       Case: 1:19-cr-00093-TSB Doc #: 18 Filed: 12/01/20 Page: 1 of 4 PAGEID #: 89




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                    :      Case No. 1:19-cr-93
                                              :
 vs.                                          :      Judge Timothy S. Black
                                              :
 TIMOTHY OAKES,                               :
                                              :
          Defendant.                          :

                          ORDER DENYING DEFENDANT’S
                       MOTION TO MODIFY SENTENCE (Doc. 14)

         This criminal case is before the Court on Defendant’s motion to modify his

sentence (Doc. 14) and the Government’s response in opposition (Doc. 16). Also before

the Court is Defendant’s motion to stay his December 2, 2020 self-surrender date,

pending the Court’s ruling on the motion to modify the sentence. (Doc. 17).

                                    I. BACKGROUND

         On September 30, 2019, Defendant Timothy Oakes entered a plea of guilty to a

one-count Information charging him with mail fraud, in violation of 18 U.S.C. § 1341.

(Doc. 1). His plea was entered pursuant to a Rule 11(c)(1)(B) plea agreement, which plea

agreement contained the parties’ non-binding sentencing guideline stipulations, and left

the sentencing determination in the Court’s discretion. (Id. at ¶¶ 7, 13).

         Defendant’s sentencing hearing was held on February 28, 2020, at which time the

Court calculated the applicable guideline range, consistent with the parties’ stipulations.

(Min. Entry, Feb. 28, 2020). The Court determined that a sentence of twelve months and

one day imprisonment, followed by a three-year term of supervised release, was
    Case: 1:19-cr-00093-TSB Doc #: 18 Filed: 12/01/20 Page: 2 of 4 PAGEID #: 90




appropriate, and imposed that sentence accordingly. (Id.; Doc. 12). The Court agreed to

permit Defendant to self-surrender to a BOP facility, and deferred the date of surrender to

December 1, 2020. (Id.)1 Defendant was also ordered to pay restitution in the amount of

$407,589. (Id. at 6).

       Defendant now moves to modify his sentence, asking that the Court allow him to

serve his term of imprisonment on home incarceration. (Doc. 14). Defendant argues that

allowing him to serve his sentence on home incarceration will permit him to continue

working and paying restitution, as well as supporting his family. (Id.) Defendant further

argues that his underlying health conditions create a heightened risk of COVID-19

complications.

                               II. STANDARD OF REVIEW

       “In the sentencing context, there is simply no such thing as a ‘motion to

reconsider’ an otherwise final sentence.” United States v. Dotz, 455 F.3d 644, 648 (6th

Cir. 2006). Specifically, “[t]he court may not modify a term of imprisonment once it has

been imposed,” except under the following limited circumstances: (1) upon motion of the

Bureau of Prisons if “extraordinary and compelling reasons” warrant a reduction or if the

inmate, having already served at least thirty-years imprisonment for an offense, has

reached an advanced age and no longer poses a risk to society; (2) modifications pursuant

to Rule 35 of the Federal Rules of Criminal Procedure, i.e., to correct an error or to


1
  Defendant alleges in his motion that his self-surrender date is actually December 2, 2020.
(Doc. 14 at 2). Defendant and his counsel have also reiterated that date in telephone calls to the
Court and the U.S. Marshals. The Court assumes that the December 2, 2020 date is based on
instructions Defendant received from the BOP.


                                                 2
    Case: 1:19-cr-00093-TSB Doc #: 18 Filed: 12/01/20 Page: 3 of 4 PAGEID #: 91




reflect subsequent substantial assistance; and (3) sentencing reductions for defendants

serving a term of imprisonment imposed based upon a guideline range subsequently

lowered by the United States Sentencing Commission. 18 U.S.C. § 3582(c).

                                     III. ANALYSIS

       Under the plain language of 18 U.S.C. § 3582(c), the Court cannot modify its duly

imposed sentence. Accordingly, the relief Defendant seeks is unavailable to him and

must be denied as a matter of law. However, even absent the statutory restriction, this

Court sentenced Defendant to serve a term of imprisonment, based upon a thorough

consideration of the 18 U.S.C. § 3553(a) factors. None of Defendant’s arguments

changes that analysis. Thus, even if modification were appropriate under the law (which

it is not), the Court finds no compelling basis here upon which to fundamentally modify

the sentence.

       That said, the Court acknowledges the particular risks associated with the ongoing

COVID-19 pandemic, as well as the heightened risk of spread among prison populations.

Notably, Defendant’s motion does not ask the Court, as an alternative, to defer his self-

surrender date until such time as the COVID-19 risk is reduced. But the Court finds that

such an extension of Defendant’s self-surrender date is the only appropriate (and, indeed,

the only available) remedy.

                                  IV. CONCLUSION

       Accordingly, Defendant’s motion to modify his sentence (Doc. 14) is DENIED

and Defendant’s motion to stay his sentence pending the Court’s ruling (Doc. 17) is

DENIED AS MOOT.


                                             3
    Case: 1:19-cr-00093-TSB Doc #: 18 Filed: 12/01/20 Page: 4 of 4 PAGEID #: 92




      However, in light of the overwhelming public interest in preventing the continued

spread of COVID-19, and given Defendant’s particular vulnerability to complications

from the illness, the Court DEFERS Defendant’s voluntary surrender date sua sponte.

Defendant SHALL voluntarily surrender to the Bureau of Prisons facility of designation

by 2:00 p.m. on Monday, April 5, 2021.

      IT IS SO ORDERED.

Date: 12/1/2020
                                                         Timothy S. Black
                                                         United States District Judge




                                           4
